     Case: 1:20-cr-00179-JG Doc #: 462 Filed: 03/04/21 1 of 4. PageID #: 2565




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                    :       Case No. 1:19 CR 522
                                             :
                      Plaintiff,             :       Judge James S. Gwin
                                             :
       -vs-                                  :
                                             :
BLAKE JENKINS,                               :       DEFENDANT’S MOTION TO
                                             :       MODIFY BOND CONDITIONS
                      Defendant.             :

       Now comes the Defendant, Blake Jenkins, by and through undersigned counsel, Justin M.

Weatherly, Esq and Michael Gabelman, Esq., and herein hereby respectfully moves this

Honorable Court to modify the conditions of the Defendant’s bond pending his sentencing report

date for the reasons more fully explained in the attached Brief in Support, incorporated herein by

reference.



                                                     Respectfully Submitted,

                                                     /s/ Justin M. Weatherly, Esq.
                                                     JUSTIN M. WEATHERLY, Esq.
                                                     Reg. No. 0078343
                                                     MICHAEL GABELMAN, Esq.
                                                     Reg. No. 0090195
                                                     Henderson, Mokhtari & Weatherly
                                                     1231 Superior Avenue East
                                                     Cleveland, Ohio 44114
                                                     (216) 774-0000
                                                     jw@hmwlawfirm.com
                                                     mg@hmwlawfirm.com
      Case: 1:20-cr-00179-JG Doc #: 462 Filed: 03/04/21 2 of 4. PageID #: 2566




                                           BRIEF IN SUPPORT

        On or about February 25, 2021 the Defendant, Blake Jenkins was sentenced by the

Honorable Judge James S. Gwin to a term of sixty (60) months incarceration at a Federal

Institution. The Defendant is required to surrender for service of sentence at the time and

institution designated by the Bureau of Prisons or if the Bureau of Prisons fails to provide

reporting instructions, the Defendant is ordered to surrender to the United States Marshal in

Cleveland, Ohio on May 24, 2021 at 12:00 p.m. As of the date of filing this motion the

Defendant has never failed to report to pretrial services, remains drug free, and has committed

zero violations of his pretrial release.

        A current condition of bond requires the Defendant to participate in the home detention

component of location monitoring technology at the discretion of the pretrial services officer.

The Defendant is grateful to this Honorable Court allowing him to spend a few extra months

with his family before incarceration. However, due to the technology of the monitoring device,

the Defendant is unable to go into his basement beyond 8:00 p.m. The Defendant therefore

respectfully requests this Honorable Court for an amendment of his bond conditions that would

allow him to spend time in his basement beyond 8:00 p.m. The main reason being is that his

living area in his house is located in his basement. The current electronic device does not pick

up signal in his basement and the Defendant does not want to be in violation of his bond

conditions prior to incarceration.

        Further, the Defendant is restricted in his travels pending incarceration. It is respectfully

requested that this Honorable Court amend the bond conditions in a way that would allow the

Defendant to go on an in-state vacation with his family for a weekend. The Defendant has




                                                  2
      Case: 1:20-cr-00179-JG Doc #: 462 Filed: 03/04/21 3 of 4. PageID #: 2567




stipulated to counsel that he will report to pretrial services with specified dates and locations

once known. The Defendant is going to be incarcerated no later than May 24, 2021 for sixty (60)

months. The Defendant has a young and loving family. A final vacation would not only mean

the world to the Defendant, but his family would also be grateful to this Honorable Court in

allowing him to have a furloughed weekend. The Defendant has fully complied with all

requirements set forth by this Honorable Court and will continue to do so until his sentence

begins. He merely wishes to spend as much time as possible with his family before his sixty-

months start in a Federal Institution.

       WHEREFORE, the Defendant, Blake Jenkins, by and through undersigned counsel,

Justin M. Weatherly, Esq., and Michael Gabelman, Esq., and for the foregoing reasons herein

hereby respectfully moves this Honorable Court for an Order modifying the Defendant’s

conditions of bond to allow him to spend time in his basement past 8:00 p.m. and for him to

enjoy one last in-state family vacation prior to his sixty-months incarceration.



                                                       Respectfully Submitted,

                                                       /s/ Justin M. Weatherly, Esq.
                                                       JUSTIN M. WEATHERLY, Esq.
                                                       MICHAEL GABELMAN, Esq.
                                                       Counsel for Defendant, Blake Jenkins




                                                  3
     Case: 1:20-cr-00179-JG Doc #: 462 Filed: 03/04/21 4 of 4. PageID #: 2568




                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was electronically delivered to the following
on this 4th day of March 2020:

Jason Matthew Katz, Esq.
Office of the U.S. Attorney – Youngstown
Northern District of Ohio
325 City Centre One
100 East Federal Plaza
Youngstown, Ohio 44503


Vasile C. Katsaros, Esq.
Office of the U.S. Attorney – Cleveland
Northern District of Ohio
801 Superior Avenue, West Suite 400
Cleveland, Ohio 44113


James L. Morford, Esq.
Office of the U.S. Attorney – Cleveland
Northern District of Ohio
801 Superior Avenue, West Suite 400
Cleveland, Ohio 44113



                                                     /s/ Justin M. Weatherly, Esq.
                                                     JUSTIN M. WEATHERLY, Esq.
                                                     MICHAEL GABELMAN, Esq.
                                                     Counsel for Defendant, Blake Jenkins




                                                 4
